     Case: 1:18-cv-07466 Document #: 31 Filed: 08/06/20 Page 1 of 5 PageID #:85




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


TERRENCE J. HANCOCK, et al.,       )
                                   )
                       Plaintiffs, )                  CIVIL ACTION
                                   )
        vs.                        )                  NO. 18 C 7466
                                   )
R. J. & R. TRUCKING & EXCAVATING, )                   JUDGE JOHN F. KNESS
INC., an Illinois corporation,     )
                                   )
                       Defendant.  )


                    PLAINTIFFS' MOTION TO REOPEN CASE FOR
                    THE LIMITED PURPOSE OF ENFORCING THE
                      TERMS OF A SETTLEMENT AGREEMENT
                  AND ENTERING JUDGMENT AGAINST DEFENDANT

       NOW COME Plaintiffs, TERRENCE J. HANCOCK, et al., by their attorneys, and move the

Court for the entry of an order reopening this action for the limited purpose of enforcing the terms

of a Settlement Agreement entered into by Defendant on February 25, 2020. In support of the

Motion, Plaintiffs state as follows:

       1.      This action was originally brought by the Plaintiffs, the Trustees of the jointly-

administered, labor-management employee benefit plans collectively known as the Teamsters Local

731 Fringe Benefit Funds, alleging, inter alia, that Defendant breached its obligations under the

terms of the collective bargaining agreement entered into with the Excavating, Grading, Asphalt,

Private Scavengers and Recyclers, Automobile Salesroom Garage Attendants, Linen and Laundry

and Machinery, Scrap Iron, Steel and Metal Trade Chauffeurs, Handlers, Helpers and Alloy

Fabricators Local Union No. 731, and the Agreements and Declarations of Trust under which the

Plaintiff Funds are maintained. Specifically, Plaintiffs allege that Defendant failed to remit payment
     Case: 1:18-cv-07466 Document #: 31 Filed: 08/06/20 Page 2 of 5 PageID #:86




of contributions for work performed on its behalf by beneficiaries of the Plaintiff Funds. The

Complaint was brought pursuant to the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§1132, 1145.

       2.        On February 12, 2020, pursuant to Plaintiffs’ counsel’s oral motion, this Court

dismissed this cause of action without prejudice and with leave to reinstate by August 21, 2020 (a

copy of the Court’s Notification of Docket Entry [Dkt. 29) dated February 12, 2020 is attached as

Exhibit A.

       3.        On February 25, 2020, a Settlement Agreement incorporating the terms for settlement

agreed to by the parties was executed by Defendant (a copy of the Settlement Agreement is attached

as Exhibit B).

       4.        Defendant acknowledged that it owed the total amount of $36,414.55 for

contributions, liquidate damages, interest and audit fees for the audit period of January 1, 2015

through December 31, 2017, as described in the Settlement Agreement.

       5.        Plaintiffs agreed to reduce the liquidated damages and interest due from Defendant

by one-half and agreed to accept $35,775.47, as described in Paragraph 2 of the Settlement

Agreement, to fully resolve the instant litigation.

       6.        Defendant agreed to make payment to Plaintiffs of the amount specified in Paragraph

5 above, being $35,775.47, by way of the payment schedule set forth below:




                                                  2
     Case: 1:18-cv-07466 Document #: 31 Filed: 08/06/20 Page 3 of 5 PageID #:87




    Payment Due             Pension        Welfare     Scholarship      LMCC          TOTAL
    March 1, 2020          $3,087.08      $2,507.67        $125.38      $242.45      $5,962.58

    April 1, 2020          $3,087.08     $2,507.67         $125.38     $242.45      $5,962.58
    May 1, 2020            $3,087.08     $2,507.67         $125.38      $242.45     $5,962.58
    June 1, 2020           $3,087.08     $2,507.67         $125.38      $242.45     $5.962.58
    July 1, 2020           $3,087.08     $2,507.67         $125.38     $242.45      $5,962.58
    August 1, 2020         $3,087.08     $2,507.67         $125.38      $242.45     $5,962.58
             TOTAL:       $18,522.48    $15,046.02         $752.28    $1,454.70    $35,775.47

       7.      The Settlement Agreement further provides that the regular reports and contributions

due thereon are an integral part of the agreement and it shall be the express obligation of the

Defendant and an undertaking pursuant to the agreement that it make payment of these regular

contributions and that it submit timely regular reports.

       8.      Any failure to submit timely reports or timely payment of contributions shall

constitute a default under the terms of the Settlement Agreement. Upon such default, the Plaintiffs

are entitled to return to Court to enforce the Settlement Agreement and request judgment be entered

against Defendant for the balance due pursuant to the Settlement Agreement, as well as additional

attorneys’ fees and costs incurred by the Plaintiffs as a result of Defendant’s default.

       9.      On July 20, 2020, Plaintiffs’ counsel wrote to Defendant’s counsel regarding the

failure of the Default to abide by the terms of the Settlement Agreement (a copy of the July 20, 2020

letter from Plaintiffs’ counsel to Defendant’s counsel is attached hereto as Exhibit C).

       10.     Defendant has not submitted the fourth, fifth and sixth (final) installment payments

due pursuant to the terms of the Settlement Agreement, said payments being due on June 1, 2020,

July 1, 2020 and August 1, 2020, as described in Paragraph 6 above.

       11.     Due to the lack of response from Defendant’s counsel to Plaintiffs’ counsel’s July 20,

2020 correspondence, Plaintiffs’ counsel has not contacted Defendant’s counsel regarding the instant

                                                  3
        Case: 1:18-cv-07466 Document #: 31 Filed: 08/06/20 Page 4 of 5 PageID #:88




motion and assumes that the motion is opposed. Accordingly, Plaintiffs’ counsel proposes to allow

Defendant two (2) weeks to respond or object to the Plaintiffs’ motion. If no response or objection

is filed, Plaintiffs respectfully request judgment be entered against Defendant.

           12.         For all the reasons stated, the Plaintiffs hereby move the Court for the entry of an

Order reopening this action for the limited purpose of enforcing the terms of the Settlement

Agreement and entering judgment against Defendant. Specifically, Plaintiffs request:

           A.          That judgment be entered in favor of Plaintiffs and against Defendant to include the
                       amount of $17,887.74, being the total amount remaining due for contributions,
                       liquidated damages, interest, audit fees and attorneys’ fees and costs for the audit
                       period of January 1, 2015 through December 31, 2017.

           B.          That judgment be entered in favor of Plaintiffs and against Defendant to include an
                       additional $786.25 in attorneys' fees incurred by the Plaintiffs in pursuing Defen-
                       dant’s compliance with the terms of the Settlement Agreement and preparation of
                       their Motion to Reopen.

           C.          That Plaintiffs have such further relief as may be deemed just and equitable by the
                       Court.



                                                                    /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\731exc\RJ & R\#28326\motion to reopen case.cms.df.wpd




                                                           4
        Case: 1:18-cv-07466 Document #: 31 Filed: 08/06/20 Page 5 of 5 PageID #:89




                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that on or before the hour of 5:00
p.m. this 6th day of August 2020, she electronically filed the foregoing document (Motion to Reopen
Case) with the Clerk of Court using the CM/ECF system, which will send notification to the
following CM/ECF participant:

                                              Mr. Robert A. Habib
                                              Law Office of Robert Habib
                                              77 W. Washington Street, Suite 1506
                                              Chicago, IL 60602-3220
                                              robhabib77@gmail.com



                                                                          /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\731exc\RJ & R\#28326\motion to reopen case.cms.df.wpd
